depakimert of yhe theasuky trtekne revenue segvicr washinton pcs bory uniform issue list lep rats feb legend companym ira x amount a amount b company n dear this is in response to correspondence dated date as supplemented by correspondence dated date submitted on your behalf by your authorized representative in which you requested a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code under penalty of perjury you have submitted the following facts and representations in support of the ruling requested you are years old you maintained an individual_retirement_arrangement ira ira x with company m on date you terminated ira x and received a distribution of amount a on date you met with a financial consultant from company n to roll over amount b an amount which was less than amount a into an ira to be established with company n you are certain that you requested the financial consultant to open an ira with amount b on date an account was established with company n and amount b was deposited into that account federal_income_tax return indicating that you had a rollover of in correspondence dated may federal tax_return that correspondence stated that you received a taxable federal tax you filed your amount b from ira x to an ira with company n you received information from the internal_revenue_service proposing changes to your distribution from an ira of amount b which was not reported on your return page on date your authorized representative met with the financial consultant from company n the financial consultant informed your representative that contrary to your intent amount b was not rolled over into an ira and that he did not recall the to an ira conversation that he had with you regarding a rollover of amount b you assert that your failure to accomplish a rollover of amount b within the 60-day period prescribed by sec_408 of the code was due to a mistake made by the financial consultant employed by company n and was caused by a miscommunication or misunderstanding which led to amount b being placed into a non-ira account amount b remains in the non-ira account with company n and no amounts have been withdrawn or used for any purposes based on the facts and representations you request that the service waive the 60-day rollover requirement contained in sec_408 of the code in this instance sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if- i ii the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the 60th day after the day on which the individual receives the payment or distribution or the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not jater than the 60th day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the one-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 of the code where failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such page requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented demonstrates your intent to roll over amount b a portion of the ira x distribution into another ira established and maintained at company n on date you met with a financial consultant from company n and you are certain that at that meeting you requested that he establish a company n ira and roll over amount b of your intent to roll over amount b into an ira the financial consultant erroneously deposited amount b the service you discovered that amount b had not been properly rolled over into an ira since the date that amount b has been held in the non-ira account with company n no amounts have been withdrawn or used for any purposes into that ira instead because of a miscommunication or misunderstanding into a non-ira account when you received correspondence from therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount b you are granted a period of days from the issuance of this ruling letter to contribute amount b less amounts described below into a rollover ira provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to such contributions amount b less amounts described below will be considered a rollover_contribution within the meaning of sec_408 of the code in accordance with sec_408 of the code this ruling does not authorize the rollover of amounts that were required to be distributed by sec_401 of the code made applicable to an ira pursuant to code sec_408 no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter expresses no opinion as to whether the ira described herein satisfied the requirements of sec_408 of the code this letter is directed only to the taxpayer who requested it sec_61 k of the code provides that it may not be used or cited as precedent ‘page pursuant to a power_of_attorney on file with this office a copy of this ruling letter is being sent to your authorized representative should you have any concerns regarding this letter please contact not a toll-free number at sincerely yours andger technical group enclosures deleted copy of ruling letter notice of intention to disclose
